Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       20-JUL-2021
                           SCPR-XX-XXXXXXX
                                                       08:16 AM
                                                       Dkt. 7 OGP
             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                   IN RE LANCE S. GRADY, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition to resign and
surrender license to practice law in the State of Hawaiʻi, filed
by attorney Lance S. Grady, pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawaiʻi (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Grady has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the
name of Petitioner Grady, attorney number 3953, from the roll of
attorneys of the State of Hawaiʻi, effective with the filing of
this order.
          DATED:    Honolulu, Hawaiʻi, July 20, 2021.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Todd W. Eddins